ON DENIAL OF PETITION FOR REHEARING
McFADDEN, Justice.
The petition for rehearing presented by respondent N. H. Patton asserts that the amount of the judgment in the Hale-Lindsey action includes sums which were not properly established in that action. In particular it is asserted that the judgment includes the sum of $2,045 based upon a claim of payment by W. D. Hale on a lien of McLelland Lumber Company, Inc., which in fact was not paid nor assumed by Hale; further it is claimed that such judgment includes the amount paid by Hale for release of the lien of Elden L. Lowder, which claim was not a part of either the original or amended complaint upon which the default judgment in the Hale-Lindsey action was entered.
In the event that respondent Patton should be found by the trial court to be entitled to pro-rate in the proceeds of the funds held, Patton is thus in the position of a person not a party to an action, but is one whose rights are affected by the enforcement of the judgment. This court in Treece v. Treece, 84 Idaho 457, 460, 373 P.2d 750, stated:
“ * * * A judgment regular upon its face is conclusive upon the parties and their privies on all issues determined, or which should have been determined, thereby. Conversely, a judgment is not conclusive upon third persons who are neither parties or privies of parties thereto.
“ ‘It is a well-settled general rule that whenever the rights of third persons are affected they may collaterally attack a judgment for fraud committed by one party, or for collusion of both parties.’ 30A Am.Jur., Judgments, § 879, p. 790.
*595" 'The general rule is that the absence of jurisdiction of a court to render a particular judgment constitutes sufficient cause for a collateral attack upon the judgment whenever it is sought to be enforced, or in any suit in which its validity is drawn in question, whether the absence of jurisdiction is in regard to the subject matter, the parties, or, in proceedings in rem, the res.’ 30A Am.Jur., Judgments, § 880, pp. 791, 792.
“ ‘A stranger to the record, who was not a party to the action in which the judgment was rendered or in privity with a party is not prohibited from impeaching the validity of the judgment in a collateral proceeding; but in order to do so he must show that he has rights, claims, or interests which would be prejudiced or injuriously affected by . the enforcement of the judgment, and which accrued prior to its rendition.’ 49 C.J.S. Judgments § 414, pp. 818, 819.”
I.R.C.P. 54(c) limits the entry of a default judgment to the relief prayed for in the complaint. I.R.C.P. 55(b) (2) contemplates the taking of proof by the court on default judgments, when required to establish the truth of any averment. The validity of the judgment in the Hale-Lindsey action is thus subject to attack by respondent Patton.
The trial court is directed to determine whether respondent Patton should pro-rate in the funds held by the respondent Bannock Title Company; if such determination is favorable to Patton it then shall proceed to the issue of the correctness of the Hale-Lindsey judgment in the particulars mentioned, insofar as they affect the claim of respondent, Patton; the court may receive and consider such competent evidence as is deemed necessary.
With such additional directions to the trial court respondent Patton’s petition for rehearing is denied.
KNUDSON, C. J., and McQUADE, TAYLOR and SMITH, JJ., concur.